*329Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Stuart Wayne Tompkins appeals the district court’s text order denying relief on post-judgment motions filed in his 42 U.S.C. § 1983 (2006) action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Tompkins v. Herron, No. 1:10-cv-00978-TDS-LPA (M.D.N.C. June 18, 2013). Tompkins’ motion and supplemental motion for injunctive relief pending appeal are denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.